Interim Decision #2131

MATTER OF MANGABAT*
In Deportation Proceedings
A-19049517
Decided by Board March 29, 1972
(1) The fact that a lower federal court has disagreed with a legal conclusion of
the Board does not of itself require that the Board recede from that conclusion; the Board's jurisdiction is nationwide and the contrary ruling of a
reviewing court in one district or circuit is not necessarily dispositive.
(2) The provisions of section 241(f) of the Immigration and Nationality Act, as
amended, do not benefit an alien who entered the United States as a
nonimmigrant. [The interpretation in Matter of Cadiz, 12 L & N. Dec. 560;
Matter of Pon, 13 I. & N. Dec. 446; Matter of iforyzma, 13 I. & N. Dec. 514; and
Matter of Yee, 13 I. & N. Dec. 785, adhered to, notwithstanding Vitales v.
I&NS, 443 F.2d 343 (C.A. 9, 1971), vacated (I&NS v.Vitales, 405 U.S. 983 (1972))
and remanded with instructions to dismiss petition for review.]
CHARGE:
Order: Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)]—Nonimmigrantremained longer than permitted.
ON BEHALF OF RESPONDENT:

David C. Marcus, Esquire
215 West Fifth Street
Los Angeles, California 90013

This is an appeal from an order of a special inquiry officer dated
October 21, 1971, denying on reconsideration respondent's motion
to reopen and terminate the proceedings under section 241(f) of
the Immigration and Nationality Act. The appeal will be dismissed.
Respondent is a 34 -year - old unmarried female alien, a native
and citizen of the Philippines. She was admitted to the United
States on May 19, 1968 as a nonimmigrant visitor for a period to
expire September 20, 1968 and remained longer than permitted. At
a: deportation hearing before a special inquiry officer on March 12,
1971, at which she was represented by other counsel, respondent
* Reaffirmed. See 477 F.2d 108; cert. denied, 414 U.S. 841 (1973).

75

Interim Decision #2131
admitted the truth of the factual allegations of the order to show
cause and conceded deportability on the above-stated charge. The
special inquiry officer found her to be deportable and granted her
until June 1, 1971 to depart voluntarily in lieu of deportation.
There was no appeal and the special inquiry officer's order became
administratively final. Respondent failed to depart and the alternate order for her deportation to the Philippines vested.
On July 12, 1971, through present counsel, respondent filed a
motion to reopen and terminate. In it she alleged that when she
applied to the American consul in the Philippines for her nonimmigrant visa, she did not disclose a secret intention to remain here
permanently; that on December 12, 1969, at Los Angeles she gave
birth to a daughter, who is a United States citizen; and that by
reason of her fraud and parentage of a United States citizen child,
she is entitled to termination of the proceedings under section
241(f) of the Act. In an order dated August 16, 1971, the special
inquiry officer denied the motion for the stated reason that the
respondent had submitted no evidence to corroborate her selfserving confession of fraud.
Counsel thereupon moved for reconsideration, citing INS v.
Ei-rico, 385 U.S. 214 (1900), and the ensuing decisions of the United
States Court of Appeals for the Ninth Circuit in Muslemi v. INS,
408 F.2d 1196 (1969); Lee Fook Chuey v. INS, 439 F.2d 244 (1971);
United States v Os-Luna Picas, 443 F.2d 907 (1971); and Vitales v.
INS, 443 F.2d 343 (1971). In the order now before us on appeal, the
special inquiry officer denied the motion, concluding that the
evidence presented did not make out a case of fraud within the
meaning of section 241(f).
While this appeal was pending before us, the Supreme Court
granted the Service's petition for certiorari to review the Vitales
-

-

decision, INS v. Vitales, 404 U.S. 983. We held in abeyance further

action in this case and in certain other cases presenting the same
issue, pending definitive decision by the Supreme Court in Vitales. The Supreme Court has now terminated that case inconclusively.1 For the reasons stated below, we shall proceed to a
decision on this appeal, rather than waiting further for a possible
definitive Supreme Court decision in a case yet to be filed.
This Board has consistently taken the position that section

241(f) does not benefit an alien who entered as a nonimmigrant,
I Miss Vitales left the United States and it was suggested to the Court that
this rendered the issue either moot or unreviewable under section 106(c) of the
Act. On March 20, 1972, the Court entered an order vacating the Court of
Appeals judgment and remanding the case to that court with directions to
dismiss the petition for review, INS v. Vitales, 405 U.S. 983.

76

Interim Decision #2131
Matter of Cadiz, 12 I. & N. Dec. 560 (BIA, 1968); Matter of Pon, 13 I.
& N. Dec. 446 (BIA, 1969); Matter of lioryzma, 13 I. & N. Dec. 514
(BIA, 1970); Matter of Yee, 13 I. & N. Dec. 785 (BIA, 1971). That

position is consonant with, and indeed required by, the rationale of
the Attorney General's decision in Matter of Lee, 13 I. & N. Dec.
214 (BIA, 1967; A.G. 1969); see especially footnote 4. The Courts of
Appeals outside the Ninth Circuit have endorsed our longstanding

construction of the statute, Ferrante v. INS, 399 F.2d 98, 104-105 (6
Cir., 1968); Tsaconas v. INS, 397 F.2d 946, 948 -949 (7 Cir., 1968);
Rutledge v. Esperdg, 200 F. Supp. 231, 233 (S.D. N.Y., 1961),
affirmed per curiam 297 F.2d 532 (2 Cir., 1961). The Ninth Circuit
alone has adhered to the expansive view of the underlying
Congressional design on which its decisions are bottomed.
Where a reviewing court rejects our construction of a statute, in
treating with the same issue in subsequent cases we try to reach
an accohimodation compatible both with respect for the court's
judgment and with the needs of effective administration of the
law. The fact that a lower federal court has disagreed with a legal
conclusion of this Board does not of itself require us to recede from
that conclusion. The Board's jurisdiction is nationwide and we
hear appeals from Service decisions in all parts of the country. The
contrary ruling of a reviewing court in one district or one circuit is
not necessarily'dispositive. As we have seen with respect to section
041m, a conflictiing view may be expressed by a court in another
jurisdiction.
Where further appellate review is not sought because it is
concluded administratively that the adverse court decision is
correct, we recede from our former position and accept the court's
position as our own in future cases. See Matter of Lim, 13 I. & N.
Dec. 169 (BIA, 1969). Where, however, the Government's failure to
seek further appellate review is due to factors other than acquiescence, we try to preserve the. status quo pending definitive decision in another case. While continuing to apply our own legal
conclusion in other jurisdictions, we may apply the contrary

conclusion in eases arising within the jurisdiction of the court
which rendered it, Matter of Amado and Monteiro, 13 I. & N. Dec.
179 (BIA, 1969).
It was to avoid this unhappy solution that we have withheld
action on appeals presenting this section 241(f) issue in cases
which would normally be reviewed in the Ninth Circuit, pending
definitive decision in Vitales. In view of the inconclusive termination of that ease, we could continue to hold the many cases we now
have, until such time as a suitable case arising in another circuit
becomes the vehicle for ultimate Supreme Court decision. That

will take some time. We believe that effective administration
77

Interim Decision #2131
requires that we act now on the cases before us, without further
delay.
In declining to apply the cited Ninth Circuit decisions in this and
other cases reviewable in that circuit, we mean no disrespect for
that court. Since the issues have already been crystallized, briefed
and defined in the cited cases, our action now should pave the way
for prompt decision in that court and prompt review in the
Supreme Court. The construction of section 241(f) which we here
apply is one which the Attorney General has approved, and his
decision is binding on us. The Ninth Circuit's view represents a
minority position among the circuits. The Solicitor General's challenge to it in petitioning for certiorari in Vitales negates any
notion of administrative acquiescence. The Supreme Court's action
in granting certiorari indicates that a substantial question is
presented.
Under the circumstances, we feel justfied in continuing to
adhere to the view that section 241(f) does not benefit an alien who
entered as a nonimmigrant. We therefore dismiss the appeal.
ORDER: The appeal is dismissed.

78

